UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------X
STEFFAN BUMPERS,

                         Plaintiff,
                                                 MEMORANDUM AND ORDER
             -against-                           19-CV-4219(JS)(AYS)

JOHN DOE #1, Police Officer;
JOHN DOE #2, Police Officer;

                    Defendants.
----------------------------------X
APPEARANCES
For Plaintiff:      Steffan Bumpers, pro se
                    15-R-2480
                    Downstate Correctional Facility
                    121 Red Schoolhouse Road
                    P.O. Box F
                    Fishkill, New York 12524

For Defendants:          No appearances.

SEYBERT, District Judge:

             On July 22, 2019, incarcerated pro se plaintiff Steffan

Bumpers (“Plaintiff”) filed a Complaint in this Court pursuant to

42 U.S.C. § 1983 against unidentified officers alleged to work at

the Suffolk County Police Department’s First Precinct (together,

“Defendants”) together with an incomplete application to proceed

in   forma   pauperis.          (D.E.   2.)    Accordingly,   by   Notice   of

Deficiency     dated     July     25,   2019   (“Notice”),    Plaintiff     was

instructed to complete and return the enclosed in forma pauperis

application within fourteen (14) days from the date of the Notice

in order for his case to proceed.              (See Notice, D.E. 7.)        On

August 5, 2019, Plaintiff filed an complete application to proceed
in forma pauperis.           (IFP Mot., D.E. 8.)

             Upon    review       of    the   declaration     in    support      of    the

application to proceed in forma pauperis, the Court finds that

Plaintiff is qualified to commence this action without prepayment

of the filing fee.                See 28 U.S.C. § 1915(a)(1).                 Therefore,

Plaintiff’s request to proceed in forma pauperis is GRANTED and

the Court ORDERS service of the Summonses and Complaint upon

Defendants by the United States Marshal Service (“USMS”).

               However, the USMS will not be able to effect service of

the    Summonses       and    the    Complaint        on   Defendants      without      more

information.          The Second Circuit has held that district courts

must       provide    pro    se   litigants         with   reasonable      assistance    in

investigating the identity of such “John Doe” defendants.                               See

Valentin       v.     Dinkins,      121     F.3d     72,    75B76    (2d    Cir.   1997).

Accordingly, the Court ORDERS that the Clerk of the Court serve a

copy of the Complaint together with this Order on the Suffolk

County       Attorney.        The        Suffolk     County   Attorney’s      Office      is

requested to attempt to ascertain the full names of Defendants,

who are alleged to be employed by the Suffolk County Police

Department and to have interacted with Plaintiff on September 12,

2018.        The Suffolk County Attorney’s Office shall provide the

Court and Plaintiff with the names and addresses where these



                                                2

individuals can be served within thirty (30) days of the date that

this Order is served upon it.

           Once the information is provided to the Court by the

Suffolk County Attorney’s Office, Plaintiff’s Complaint shall be

deemed amended to reflect the full names of Defendants, Summonses

shall be issued as to Defendants, and the USMS shall serve them.

The Suffolk County Attorney need not undertake to defend or

indemnify these individuals at this juncture.        This Order merely

provides a means by which Plaintiff may properly name and serve

Defendants as instructed by the Second Circuit in Valentin.

           The Court certifies pursuant to 28 U.S.C. § 1915(a)(3)

that any appeal from this Order would not be taken in good faith

and therefore in forma pauperis status is DENIED for the purpose

of any appeal.   See Coppedge v. United States, 369 U.S. 438, 444-

45, 82 S. Ct. 917, 8 L. Ed. 2d 21 (1962).

           The Clerk of the Court is further directed to mail a

copy of this Memorandum and Order to the pro se Plaintiff.

                                       SO ORDERED.



                                       /s/ JOANNA SEYBERT______
                                       JOANNA SEYBERT, U.S.D.J.
Dated:   October   7 , 2019
         Central Islip, New York




                                   3

